                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Kevin A. Avery and Denise M. Avery,          )
a/k/a Denise W. Murdock, as assignees        )
of the Estate of Andrzej Furmanski,          )       ORDER
Deceased,                                    )
                                             )
              Plaintiffs,                    )       Civil No. 1:17-cv-265
       vs.                                   )
                                             )
Lahr Agency, LLC, n/k/a REL                  )
Agency, LLC,                                 )
                                             )
              Defendant.                     )


       The court held a status conference with the parties by telephone on August 20, 2019.

Pursuant to its discussion with the parties, the court ORDERS:

       1.     Plaintiffs shall have until August 22, 2019, to file a brief supplementing its motion

              for reconsideration and otherwise providing the court with authority supporting the

              proposition that defendant in this action is bound by the judgment entered against the

              Furmanski Estate in Avery v. Ward, No. 1:16-cv-055 (D.N.D.).

       2.     The final pretrial conference scheduled for August 27, 2019, shall be rescheduled for

              September 4, 2019, at 11:00 a.m. by telephone. The court shall initiate the

              conference call.

       3.     A hearing on the plaintiffs’ motions to continue trial, to designate this case for

              interlocutory appeal, and for reconsideration shall be scheduled for August 27, 2019,

              at 2:00 p.m. by telephone. The court shall initiate the conference call.

       4.     Defendant shall have until August 28, 2019, to file a response to plaintiffs’ pending

              motion in limine.

                                                 1
Dated this 20th day of August, 2019.

                                           /s/ Charles S. Miller, Jr.
                                           Charles S. Miller, Jr., Magistrate Judge
                                           United States District Court




                                       2
